SUMMARY ORDER
Appellant Sean Denoon, pro se, appeals from the judgment of the United States District Court for the Eastern District of New York (Dearie, /.), granting the appellee’s motion for summary judgment and dismissing his complaint which alleged claims of discrimination and retaliation in violation of 42 U.S.C. § 2000(e) et seq. (“Title VII”). We assume the parties’ familiarity with the factual and proeédural background of this case.
This Court reviews de novo a district court’s grant of summary judgment, focusing on whether the district court properly concluded that there were no genuine issues of material fact and that the movant was entitled to judgment as a matter of law. See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir.2003). This Court will only affirm the dismissal of a claim on summary judgment if “it appears beyond doubt that the plaintiff can prove no set of facts in support of [his] claim which would entitle [him] to relief.” Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir.2003) (alterations in original) (internal quotations and citations omitted).
Substantially for the reasons stated by the district court, we affirm the judgment of the district court. In addition, DeNoon’s contentions regarding his attorney’s performance provide no basis for reversal in this civil matter. See United States v. Coven, 662 F.2d 162, 176 (2d Cir.1981). We have considered all arguments and claims brought by the appellant and find each of them to be without merit.
Accordingly, the judgment of the district court is hereby AFFIRMED.